UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7649



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

PATRICK LAWSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
89-362-PN, CA-95-2518-S)


Submitted:   January 23, 1996             Decided:   February 9, 1996


Before HALL and HAMILTON, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Patrick Lawson, Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. See United
States v. Lawson, Nos. CR-89-362-PN; CA-95-2518-S (D. Md. Aug. 30,

1995). We affirm the decision of the district court because Appel-

lant's claim is procedurally barred. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2